Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on February 27, 2020, May 28, 2020 & July 9, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Datta et al. (Pub. No.: US 2007/0138565 A1).
Regarding Claim 15, Datta et al. discloses a quantum dot device, comprising: 									a substrate, wherein the substrate includes silicon (Par. 0010-0011; Fig. 1A – silicon substrate 112);												a quantum well stack on the substrate, wherein the quantum well stack includes an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-6, 8 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Datta et al. (Pub. No.: US 2007/0138565 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Datta et al. (Pub. No.: US 2007/0138565 A1) in view of Gatti et al. (Ge/SiGe quantum wells on Si(111): Growth, structural, and optical properties”- 2014).

Regarding Claim 1, Datta et al. discloses a quantum dot device, comprising:									a substrate, wherein the substrate includes (111) silicon (Par. 0010-0011; Fig. 1A – silicon substrate 112; this prior art is silent about the orientation of the silicon substrate; this implies that silicon substrates with any of the widely used orientations such (100) or (111) could be used and the orientation is not a critical factor);							a quantum well stack on the substrate, wherein the quantum well stack includes a quantum well layer and the quantum well layer includes (111) germanium (Par. 0028 & 0040; Fig. 1A – quantum well layer 121/127; the quantum well layer 121 potentially includes germanium; this prior art is silent about the orientation of the quantum well layer; however it is implied that if the silicon substrate has a (111) orientation, germanium will generally grow with In the alternative, assuming arguendo that Datta et al. is not emphatic enough regarding a quantum dot device, comprising: the substrate includes (111) silicon; and the quantum well layer includes (111) germanium.										Gatti et al. implicitly teaches					            	                                   the substrate includes (111) silicon (Introduction Section – this prior art teaches the possible advantages that can be derived by using silicon substrate with (111) orientation); and 		the quantum well layer includes (111) germanium (Introduction Section).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Gatti et al. to adapt quantum dot device, comprising: the substrate of Datta et al. includes (111) silicon; and the quantum well layer includes (111) germanium in order to have an enhanced carrier mobility and suppress stacking fault generation as taught by Gatti et al. (Introduction Section).												
Regarding Claim 3, Datta et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well layer is strained (Par. 0052).
Regarding Claim 4, Datta et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well stack further includes: a buffer layer between the substrate and the quantum well layer (Par. 0014 & 0035; Fig. 1A – buffer layer 115/117).
Regarding Claim 5, Datta et al., as applied to claim 4, discloses the quantum dot device, wherein the buffer layer includes silicon germanium (Par. 0014-0019).
Regarding Claim 6, Datta et al., as applied to claim 5, discloses the quantum dot device, wherein the buffer layer further includes a second material different from silicon germanium (Par. 0019 – the buffer layer might be graded with the buffer layer closest to the substrate might be 100% silicon).
Regarding Claim 8, Datta et al., as applied to claim 4, discloses the quantum dot device, wherein a germanium content of the buffer layer increases from the substrate towards the quantum well layer (Par. 0017-0019).	
Regarding Claim 10, Datta et al., as applied to claim 4, discloses the quantum dot device, wherein the quantum well stack further includes: a barrier layer between the buffer layer and the quantum well layer (Par. 0019, Fig. 1A – barrier layer 119, buffer layer 115; the quantum well layer 121).
Regarding Claim 11, Datta et al., as applied to claim 10, discloses the quantum dot device, wherein the barrier layer is a first barrier layer, and the quantum well stack further includes: a second barrier layer such that the quantum well layer is between the second barrier layer and the first barrier layer (Par. 0019-0021, Fig. 1A – first barrier layer 119, second barrier layer 122, the quantum well layer 121).
Regarding Claim 12, Datta et al., as applied to claim 1, implicitly discloses the quantum dot device, wherein at least two gates of the plurality of gates are spaced apart by 

Allowable Subject Matter
Claims 24-25 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 24: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum processing device, wherein the quantum processing device includes a quantum well stack on a substrate, the quantum well stack includes a layer of insulating material and a quantum well layer, the layer of insulating material is between the quantum well layer and the substrate, and the quantum processing device further includes a plurality of gates above the quantum well stack to control quantum dot formation in the quantum well stack; and a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the plurality of gates.
The most relevant prior art reference due to Datta et al. (Pub. No.: US 2007/0138565 A1) substantially discloses a quantum dot device, comprising: 						a substrate (Par. 0010-0011; Fig. 1A – silicon substrate 112);				a quantum well stack on the substrate, wherein the quantum well stack includes an insulating material and a quantum well layer, wherein the insulating material is between the substrate and the quantum well layer (Par. 0020-0021, 0028 & 0038-0040; Fig. 1A – quantum 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 24 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 24 is deemed patentable over the prior arts.

Regarding Claim 25: this claim is allowed because of its dependency status from claim 24.

Claims 2, 7, 9 & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/24/2020
/SYED I GHEYAS/Primary Examiner, Art Unit 2812